 

Exhibit 10.1

 

EXECUTION COPY

 

FIFTH AMENDMENT TO Loan AND SECURITY AGREEMENT AND WAIVER

 

THIS FIFTH AMENDMENT TO Loan AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”), is made as of July 13, 2017, by and among Fifth Street Senior
Floating Rate Corp., as the collateral manager (in such capacity, the
“Collateral Manager”), and as the seller (in such capacity, the “Seller”), FS
Senior Funding II LLC, as the borrower (the “Borrower”), Citibank, N.A., as
administrative agent (the “Administrative Agent”) and Citibank, N.A., as the
sole lender (the “Lender”).

 

RECITALS

 

WHEREAS, the Collateral Manager, the Seller, the Borrower, the Administrative
Agent, the Lender and Wells Fargo Bank, National Association, as Collateral
Agent, are parties to that certain Loan and Security Agreement, dated as of
January 15, 2015 (as the same has been previously amended and may be amended,
modified, waived, supplemented, restated or replaced from time to time, the
“Loan and Security Agreement”).

 

WHEREAS, pursuant to and in accordance with Section 13.1 of the Loan and
Security Agreement, the Collateral Manager and the Borrower desire to, and have
requested that the Administrative Agent and the Lender agree to, amend certain
provisions of the Loan and Security Agreement as provided herein;

 

WHEREAS, the Borrower and the Collateral Manager have informed the
Administrative Agent and the Lender that Fifth Street Management LLC (“FSM”)
proposes to enter into the Asset Purchase Agreement and consummate the Asset
Purchase Transaction, each of which will give rise to a Change of Control
constituting a Collateral Manager Event of Default and an Event of Default under
the Loan and Security Agreement;

 

WHEREAS, the Borrower and the Collateral Manager have requested that the
Administrative Agent and the Lender agree to waive such Collateral Manager Event
of Default and Event of Default;

 

WHEREAS, subject to the terms and conditions of this Amendment, the
Administrative Agent and Lenders constituting at least the Required Lenders are
willing to agree to such amendments to the Loan and Security Agreement and are
willing to waive such Collateral Manger Event of Default and Event of Default.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.          Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings ascribed thereto in the Loan
and Security Agreement.

 

2.          Amendments. The Loan and Security Agreement is hereby amended,
modified and supplemented as follows:

 

(a)  The following new defined terms are hereby inserted in Section 1.1 in
proper alphabet order:

 

 

 

 

“Asset Purchase Agreement”: the Asset Purchase Agreement, dated as of the date
hereof, by and among FSM, a Delaware limited liability company, Oaktree Capital
Management, L.P. (“Oaktree”), a Delaware limited partnership, Fifth Street Asset
Management Inc., a Delaware corporation (solely for the purposes set forth
therein) and Fifth Street Holdings L.P., a Delaware limited partnership (solely
for the purposes set forth therein), without regard to any amendments, waivers
or other modifications thereto after the date hereof made without the consent of
the Administrative Agent.

 

“Asset Purchase Transaction”: the entry by Oaktree into a new investment
advisory agreement with the Collateral Manager and an affiliate of Oaktree into
a new administration agreement with the Collateral Manager, and the sale,
transfer, conveyance and assignment to Oaktree of the Transferred Assets (as
defined in the Asset Purchase Agreement) and the agreement of Oaktree to become
responsible for the Buyer Post-Closing Liabilities (as defined in the Asset
Purchase Agreement), in each case, pursuant to and in accordance with the Asset
Purchase Agreement.

 

(b)  The defined term “Collection Date” in Section 1.1 is hereby amended by
deleting it in its entirety and replacing it with the following:

 

“Collection Date”: The date on which the Obligations have been irrevocably paid
in full in accordance with Section 2.3(b) and Section 2.7 or 2.8(a), as
applicable, and the Commitments have been irrevocably terminated in full
pursuant to Section 2.3(a) or Section 2.3(e), or as a result of the end of the
Reinvestment Period.

 

(c)  The defined term “Commitment Reduction Fee” in Section 1.1 is hereby
amended by deleting it in its entirety and replacing it with the following:

 

“Commitment Reduction Fee”: With respect to any reduction of the Commitment
pursuant to Section 2.3(a) or Section 2.3(e), an amount equal to (a) as of the
date of such reduction of the Commitment, the product of (i) the excess of the
Commitment over the Advances Outstanding prior to such reduction multiplied by
(ii) the applicable Commitment Reduction Percentage and (b) as of each date on
or after the date of such reduction of the Commitment on which the Advances
Outstanding are reduced pursuant to Section 2.3(b), 2.3(c) or 2.3(d), the
product of (i) the amount of such reduction in the Advances Outstanding and (ii)
the applicable Commitment Reduction Percentage.

 

(d)  The defined term “Reinvestment Period End Date” in Section 1.1 is hereby
amended by deleting it in its entirety and replacing it with the following:

 

“Reinvestment Period End Date”: The earliest to occur of (a) the date of the
declaration of the Reinvestment Period End Date pursuant to Section 9.2(a), (b)
the Termination Date pursuant to Section 9.2(a), (c) the date of the termination
of all of the Commitments pursuant to Section 2.3(a) or Section 2.3(e), (d) the
Scheduled Reinvestment Period End Date, or (e) a Collateral Manager Event of
Default.

 

(e)  The defined term “Termination Date” in Section 1.1 is hereby amended by
deleting it in its entirety and replacing it with the following:

 

“Termination Date”: The earliest of (a) the date of the termination of all the
Commitments pursuant to Section 2.3(a) or Section 2.3(e), (b) the Facility
Maturity Date, and (c) the date of the declaration of the Termination Date or
the date of the automatic occurrence of the Termination Date pursuant to
Section 9.2(a).

 

 2 

 

 

(f)  Section 2.1(b) is hereby amended by deleting it in its entirety and
replacing it with the following:

 

(b)  During the Reinvestment Period, the Borrower may, at its option, request
the Lenders to make advances of funds (each, an “Advance”) under the VFNs
pursuant to a Funding Notice; provided, however, that no more than ten (10)
Advances may be made in any one calendar month and no more than three (3)
Advances may be made in any one calendar week; provided, further, that no Lender
shall be obligated to make any Advance on or after the date that is three (3)
Business Days prior to the Reinvestment Period End Date; and provided, further,
that at any time prior to the consummation of the Asset Purchase Transaction and
the completion by the Administrative Agent of a satisfactory due diligence
review of Oaktree, as determined by the Administrative Agent in its sole
discretion, each Advance shall be subject to the prior approval of the
Administrative Agent, which may be granted or withheld in its sole discretion.

 

(g)  Section 2.3(a) is hereby amended by deleting it in its entirety and
replacing it with the following:

 

(a) The Borrower (or the Collateral Manager on behalf of the Borrower) may:

 

(i)          irrevocably terminate the Commitments in whole; provided that (i)
the Borrower shall provide a Repayment Notice at least five (5) Business Days
prior to the date of such termination to the Administrative Agent (with a copy
to the Collateral Manager), and (ii) in the case of such a termination for which
a Commitment Reduction Fee is payable in accordance with the Fee Letter, the
Borrower shall pay to the Administrative Agent for distribution to the Lenders
the applicable Commitment Reduction Fee on each date set forth in the definition
of Commitment Reduction Fee. The Repayment Notice pursuant to this Section
2.3(a)(i) shall be irrevocable; and

 

(ii)         For the avoidance of doubt and notwithstanding any other provision
of this Agreement, if the Borrower terminates the Commitments in whole pursuant
to this Section 2.3(a), then once the Obligations outstanding are reduced to
zero the Collection Date shall occur and the Collateral shall be released in
accordance with Section 8.2(b).

 

(h)  Section 2.3(b) is hereby amended by deleting it in its entirety and
replacing it with the following:

 

(b) The Borrower (or the Collateral Manager on behalf of the Borrower) may, at
any time, reduce Advances Outstanding; provided that (i) the Borrower shall
provide a Repayment Notice on or prior to 2:00 p.m. on the Business Day prior to
the date of such reduction to the Administrative Agent, the Collateral Agent and
the Lenders (provided that same day notice may be given with respect to curing
any Borrowing Base Deficiency), and (ii) any reduction of Advances Outstanding
(other than with respect to repayments of Advances Outstanding made by the
Borrower to reduce Advances Outstanding such that no Borrowing Base Deficiency
exists) shall be in a minimum amount of $500,000 (unless the Advances
Outstanding are less than $500,000 in which case the minimum reduction shall be
equal to the Advances Outstanding at such time) and in integral multiples of
$100,000 in excess thereof. In connection with any such reduction of Advances
Outstanding, the Borrower (or, in the case of curing a Borrowing Base
Deficiency, one or more Equityholders on behalf of the Borrower) shall deliver
(1) to the Administrative Agent, the Collateral Agent and each Lender of such
Advances, a Repayment Notice and (2) funds to the Collateral Agent for payment
to the Lenders of such Advances sufficient to repay such Advances Outstanding,
accrued Interest thereon, any Breakage Costs and any applicable Commitment
Reduction Fee which may include instructions to the Collateral Agent to use
funds from the Principal Collection Account and/or funds otherwise provided by
the Borrower or an Equityholder to the Collateral Agent with respect thereto;
provided that, the Advances Outstanding will not be reduced unless sufficient
funds have been remitted to pay in full all of the amounts set forth in the
succeeding sentence. The Collateral Agent, at the direction of the Collateral
Manager or, following a Notice of Exclusive Control, the Administrative Agent,
shall apply amounts received from the Borrower or an Equityholder pursuant to
this Section 2.3(b) (i) in respect of Advances, to the pro rata reduction of the
Advances Outstanding (and, if applicable pursuant to clause (2) above, to the
payment of accrued Interest), (ii) to the payment of any Breakage Costs and
(iii) to the payment of any applicable Commitment Reduction Fee. Any Advance so
repaid may, subject to the terms and conditions hereof, be reborrowed during the
Reinvestment Period. Any Repayment Notice relating to any repayment pursuant to
this Section 2.3(b) shall be irrevocable.

 

 3 

 

 

(i)  Section 2.14(a) is hereby amended by deleting it in its entirety and
replacing it with the following:

 

(a)  Reinvestment. On the terms and conditions hereinafter set forth as
certified in writing to the Administrative Agent and the Collateral Agent, prior
to the Facility Maturity Date, the Borrower may withdraw funds on deposit in the
Principal Collection Account for the following purposes:

 

(i)          to reinvest such funds in Loans to be pledged hereunder (a
“Reinvestment”), so long as (1) all conditions precedent set forth in
Section 3.2 have been satisfied and (2) each Loan acquired by the Borrower in
connection with such reinvestment shall be an Eligible Loan;

 

(ii)         to make payments in respect of the Advances Outstanding at such
time in accordance with and subject to the terms of Section 2.3(b); or

 

(iii)        during the Reinvestment Period, to fund Delayed Draw Term Loans and
Revolving Loans; provided that the Borrower shall have used all funds on deposit
in the Unfunded Exposure Account to fund such Loans prior to withdrawing funds
from the Principal Collection Account for such purpose;

 

provided that in the case of (i) and (iii), at any time prior to the
consummation of the Asset Purchase Transaction and the completion by the
Administrative Agent of a satisfactory due diligence review of Oaktree, as
determined by the Administrative Agent in its sole discretion, the reinvestment
in any such Loan pursuant to (i) or the funding of any such Delayed Draw Term
Loan pursuant to (iii) shall be subject to the prior approval of the
Administrative Agent, which may be granted or withheld in its sole discretion.

 

Upon the satisfaction of the applicable conditions set forth in this
Section 2.14(a) (as certified by the Borrower to the Administrative Agent and
the Collateral Agent), the Collateral Agent will release funds from the
Principal Collection Account to be applied pursuant to the above in an amount
not to exceed the lesser of (A) the amount requested by the Borrower and (B) the
amount on deposit in the Principal Collection Account on such day.

 

(j)  Section 2.3 is hereby amended by the insertion of the following new
sub-section (e) at the end thereof:

 

(e) In the event that the Asset Purchase Transaction is not consummated by
December 31, 2017 (the “Backstop Date”) or the Asset Purchase Agreement is
terminated without consummation of the Asset Purchase Transaction, all
Commitments shall be deemed irrevocably terminated in whole, effective
immediately upon the occurrence of the Backstop Date or the termination of the
Asset Purchase Agreement, as applicable. The Borrower shall pay to the
Administrative Agent for distribution to the Lenders the applicable Commitment
Reduction Fee on each date set forth in the definition of Commitment Reduction
Fee.

 

 4 

 

 

(k)  Section 2.7 (a) is hereby amended by the deletion of the lead-in thereto in
its entirety and replacing it with the following:

 

(a) Interest Collection Account. On each Payment Date during the Reinvestment
Period, so long as Section 2.8 does not apply, the Collateral Manager shall
direct the Collateral Agent to pay pursuant to the related Payment Date
Statement (and the Collateral Agent shall make payment from the Interest
Collection Account to the extent of Available Funds, in reliance on the
information set forth in such Payment Date Statement) to the following Persons,
the following amounts in the following order of priority:

 

(l)  Section 2.7 (b) is hereby amended by the deletion of the lead-in thereto in
its entirety and replacing it with the following:

 

(b) On each Payment Date during the Reinvestment Period, so long as Section 2.8
does not apply, the Collateral Manager shall direct the Collateral Agent to pay
pursuant to the related Payment Date Statement (and the Collateral Agent shall
make payment from the Principal Collection Account to the extent of Available
Funds, in reliance on the information set forth in such Payment Date Statement)
to the following Persons, the following amounts in the following order of
priority:

 

(m)   Section 2.8 is hereby amended by deleting the lead-in thereto in its
entirety and replacing it with the following:

 

(a)  On (x) each Business Day (a) following the occurrence of and during the
continuation of a Default or an Event of Default or (b) following the
declaration of the occurrence, or the deemed occurrence, as applicable, of the
Termination Date pursuant to Section 9.2(a) or (y) the date of (i) an Optional
Sale or (ii) a termination of the Commitments pursuant to Section 2.3(a) or
Section 2.3(e), and (y) on any Payment Date during the Amortization Period, the
Collateral Manager (or, in the case of clause (x), after delivery of a Notice of
Exclusive Control, the Administrative Agent) shall direct the Collateral Agent
to pay pursuant to the related Payment Date Statement (and the Collateral Agent
shall make payment from the Collection Account to the extent of Available Funds,
in reliance on the information set forth in such Payment Date Statement) to the
following Persons, the following amounts in the following order of priority:

 

3.          Waiver. The Administrative Agent and the Lender hereby waive the
Collateral Manager Event of Default and Event of Default that will arise,
directly or indirectly, as a result of the entry into the Asset Purchase
Agreement and the proposed consummation of the Asset Purchase Transaction. The
Borrower and the Collateral Manager acknowledge and agree that the foregoing
waiver is limited to the matters expressly set forth herein and the Borrower and
the Collateral Manager remain obligated to comply with all other terms and
conditions of the Loan and Security Agreement, as amended by this Amendment. The
Borrower and the Collateral Manager further acknowledge and agree that the
Administrative Agent and the Lender shall not be obligated in the future to
waive any provision of the Loan and Security Agreement or any other Transaction
Document as a result of having provided the waiver contained herein. Without
limiting the generality of the foregoing, the Borrower and the Collateral
Manager acknowledge that consummation of the Asset Purchase Transaction may
result in a Collateral Manager Event of Default described in clause (f) of the
definition thereof, and while the Controlling Lender intends to cooperate with
the Borrower and the Collateral Manager to designate other individuals
reasonably acceptable to the Controlling Lender, as contemplated by such clause,
any such Collateral Manager Event of Default resulting from consummation of the
Asset Purchase Transaction and the failure to replace such person or persons
with other individuals reasonably acceptable to the Controlling Lender within 30
days thereafter is not waived hereby.

 

 5 

 

 

4.          Condition Precedent and Condition Subsequent. The amendments set
forth in Section 2 of this Amendment and the waiver under Section 3 of this
Amendment shall become effective upon receipt by the Administrative Agent and
the Lender of this Amendment duly executed by each of the parties hereto. Within
ten (10) Business Days following the date hereof, the Borrower shall pay all
invoiced fees and expenses of Latham & Watkins LLP, as counsel to the
Administrative Agent and the Lender, in connection with the Loan and Security
Agreement, including the negotiation and execution of this Amendment and the
Amendment to Fee Letter of even date herewith. Failure to pay such fees and
expenses within such ten (10) Business Day period shall constitute an Event of
Default under the Loan and Security Agreement.

 

5.          Reaffirmation. Except to the extent expressly amended by this
Amendment, the terms and conditions of the Loan and Security Agreement and other
Transaction Documents shall remain in full force and effect. Each of the
Transaction Documents, including the Loan and Security Agreement, and any and
all other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Loan and
Security Agreement as amended hereby, are hereby amended so that any reference
in such Transaction Documents to the Loan and Security Agreement, whether direct
or indirect, shall mean a reference to the Loan and Security Agreement as
amended hereby. This Amendment shall constitute a Transaction Document under the
Loan and Security Agreement.

 

6.          Miscellaneous.  This Amendment may be executed in counterparts, each
of which shall be and all of which, when taken together, shall constitute one
binding agreement. The Article and/or Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day, month and
year first above written.

 

  BORROWER       FS SENIOR FUNDING II LLC         By: /s/ Steven Noreika    
Name: Steven Noreika     Title: Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  COLLATERAL MANAGER:       FIFTH STREET SENIOR FLOATING RATE CORP.         By:
/s/ Steven Noreika     Name: Steven Noreika     Title: Chief Financial Officer

 

 

 

 

  THE ADMINISTRATIVE AGENT:       CITIBANK, N.A., in its capacity as
Administrative Agent         By: /s/ Wayne Gee     Name:  Wayne Gee     Title:
Vice President         LENDER:       CITIBANK, N.A.,         By: /s/ Wayne Gee  
  Name: Wayne Gee     Title: Vice President

 

 

